       Case 2:20-cv-02466-DMC Document 14 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    THERON KENNETH HOLSTON,                           No. 2:20-CV-2466-DMC-P
10                       Plaintiff,
11           v.                                         ORDER
12    BROWN, et al.,
13                       Defendants.
14

15                  Plaintiff, who is proceeding pro se, brings this civil rights action under 42 U.S.C.

16   § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 11, seeking a 60-day stay of

17   proceedings to allow the parties to participate in the Court’s post-screening early alternative

18   dispute resolution (ADR) program.

19                  Plaintiff’s motion is denied as premature because the complaint has not yet been

20   served, no defendants have appeared, and the case is not yet at issue. Plaintiff is advised that,

21   once he complies with the Court’s August 9, 2021, order to submit documents necessary for

22   service by the United States Marshal, and once an answer to the complaint is filed, the Court will

23   refer the matter to the early ADR program.

24                  IT IS SO ORDERED.

25   Dated: August 26, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
